In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
BRITTANY ARNOLD,                      *      No. 15-534V
Guardian of minor, L.A.,              *      Special Master Christian J. Moran
                                      *
                   Petitioner,        *
                                      *      Filed: March 6, 2017
v.                                    *
                                      *      Stipulation; hepatitis A vaccine;
SECRETARY OF HEALTH                   *      pneumococcal conjugate vaccine;
AND HUMAN SERVICES,                   *      febrile convulsions; developmental
                                      *      delays.
                   Respondent.        *
*********************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Lara A. Englund, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 3, 2017, the parties filed a joint stipulation concerning the petition
for compensation filed by Brittany Arnold as Guardian of L.A., a minor, on May
26, 2015. In her petition, petitioner alleged that the hepatitis A and pneumococcal
conjugate vaccines, which are contained in the Vaccine Injury Table (the “Table”),
42 C.F.R. §100.3(a), and which were received on July 23, 2012, caused L.A. to
suffer febrile convulsions and developmental delays. Petitioner further alleges that
she suffered the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on L.A.’s behalf as a result of this condition.

      Respondent denies that the hepatitis A and pneumococcal conjugate
vaccines caused L.A. to suffer febrile convulsions or any other injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A. A lump sum payment of $12,848.40, which amount represents
        reimbursement of a lien for services rendered on behalf of L.A., in the
        form of a check payable jointly to petitioner, Brittany Arnold, and

                              Wellpoint Partnership Plan, LLC
                           Attn: Anel Mendez – Mail Drop AC-10C
                                    21555 Oxnard Street
                                  Woodland Hills, CA 91367

        Petitioner agrees to endorse this check to WellPoint Partnership Plan,
        LLC.

        B. An amount not to exceed $250,000.00 to purchase the annuity
        contract described in paragraph 10 of the attached stipulation, paid to
        the life insurance company from which the annuity will be purchased
        (the “Life Insurance Company”).

        This amount represents compensation for all damages that would be
        available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-534V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

BRITT ANY ARNOLD, guardian for minor, L.A .,           )
                                                       )
                        Petitioner,                    )
                                                       )
       v.                                              )   No. l 5-534V
                                                       )   Special Master C hristian Moran
SECRETARY OF                                           )
HEALTH ANO HUMAN SERV ICES,                            )
                                                       )
                        Respondent                     )
~~~~~~~~~~~~~~~~~~~>

                                           STIPULATION

       The parties hereby stipul ate to the fo llow ing matters:

        I. On behalf of her daughter, L.A., petitioner filed a petition for vaccine compensation

under the   ational Vaccine Injury Compensation Program. 42 U.S.C. § 300aa- l 0 to 34 (the

··vacci ne Program"). The petition seeks compensation for inj uries allegedl y re lated to L. A. 's

receipt of the hepatitis A and pncumococcal conj ugate vaccines. which vaccines are conta ined in

the Vaccine Injury Table (the "Table"), 42 C.F.R. § 100 .3 (a).

        2. L.A. received hepatitis A and pneumococcal conj ugate vaccines on July 23, 2012.

        3. The vaccines were adm inis tered within the United States.

        4. Petitioner alleges that L.A. suffered febri le convu ls ions and developmental delays as a

res ult of the hepatitis A and pneumococcal conjugate vaccines and that s he suffered the residual

effects of this injury fo r more than s ix months.

        5. Petitioner represents that there has been no prior award o r settlement of a ci vil action

for damages on behalf of L.A. as a result of her condition .

        6. Respondent denies that the hepatitis A and pneumococcal conjugate vaccines caused

L.A. ·s febri le convuls ions, deve lopmenta l delays, or any other injury or her current conditio n.
        7. Maintaining their above-stated pos itions, the parties neverthe less now agree that the

issues between them s hal I be settled and that a decision should be ente red awarding the

compensatio n described in parag raph 8 of this Stipulation.

        8. As soo n as practicable after an entry of judgment re fl ecting a decis io n cons istent with

the terms of this Stipulation. a nd afte r petiti oner has fil ed an election to recei ve compensation

purs uant to 42 U.S.C. § 300aa-2 l(a)( 1), the Secretary of Health and Human Services w ill issue

the fo llowing vacci ne compensation payments:

        a. A lump sum of $ 12,848 .40, w hich amount represents reimbursement of a lie n for
        services rendered on behalf of L.A., in the fo m1 of a check payable j ointly to petitioner
        and
                                WellPoint Partnership Plan. LLC
                            Attn: Anel Mendez - Mail Drop AC-I OC
                                       2 1555 Oxnard Street
                                   Woodland Hill s, CA 9 1367

        Petitioner agrees to endorse this check to WellPoint Partnership Plan, LLC.

        b. An amount no t to exceed $250,000.00 to pu rchase the annuity contract described in
        paragraph 10 below, paid to the li fe insurance company from whic h the annuity wi ll be
        purchased (the "Life Insurance Company").

        The amo unt set forth in thi s paragraph 8. b. represents compe nsation for all damages that
        wou ld be available unde r 42 U.S.C. §300aa- l 5(a).

        9. The Life Insuranct: Company must have a minimum of $250,000.000.00 capital and

surp lus, exclus ive of any manda tory security valuation reserve. The life Insurance Company

mus t have one o f the follow ing ratings from two o f the follow ing rating organizations:

        a.      A.M. Best Company: A ++, A+, A+g, A+ p, A+r, or A+s;

        b.       Mood y's Investor Service C laims Paying Rating: Aa3, Aa2, Aa 1, or Aaa;

        c.      Standard and Poor' s Corporation Insurer Claims-Paying Ability Rating: AA-,
                AA, AA+, o r AAA;

        d.      Fitch C redit Rating Company, Insurance Company C laims Paying Ab ility Rating:
                AA-, AA. AA+, or AAA.
        I 0. The Secretary of Health and Human Services agrees to purc hase an a nnuity contract

fro m the Life Insurance Compan y fo r the bene fi t of L. A., pursuant to which the Life lnsurance

Company wi ll agree to make paym ents peri odica lly to L.A. fo r all damages that wou ld be

avail abl e under 42 U.S.C. §300aa- l 5(a) , as fo ll ows:

        a. $103,627.65 payable in a certain lump sum o n J uly 14, 2032.

        b. $1 18.353.45 payable in a certain lump sum on July 14, 2035.

        c. $133,685.83 payable in a certain lump s um on Jul y 14, 2038.

        d. $150,397.77 payable in a certain lump sum on Jul y 14, 2041.

T he purc hase price of the annuity shall not exceed $250,000.00. In the event that the cost of the

annu ity payments set forth above varies fro m $250,000.00, the final payme nt o n Jul y 14, 2041,

listed above, s hall be adjusted to e nsure that the tota l cost of the annu ity is ne ither less nor

greater tha n $250,000.00 . L.A. w ill continue to receive the ce11ain lump s um annuity payments

from the Li fc Insurance Company fo r the period indicated above. Should L.A. pred ecease the

exhaustion of any ce11ai n payments set fo rth above, any re ma ining certain payments s hall be

made to her estate. However, w ritten no tice to the Secretary of Health a nd Huma n Services and

the Life Insurance Company s ha ll be made with in twenty (20) days of L.A. ·s death .


        I I . The a nnuity contract w ill be owned solely a nd exclus ively by the Secre tary o f Health

and Human Services and will be purchased as soon as prac ticable fo llowing the entry o f a

judgment in conformity w ith thi s Stipulatio n. The parties s tipulate and agree tha t the Sec retary

o f Health a nd Human Serv ices and the United States of Ame1ica are not respons ible fo r the

payment of an y sums o ther than the amo unts set fo rth in paragraph 8 he re in and the amounts

awarded pursuant to paragraph 12 he rein. and that they do no t g uarantee o r insure any of the

future a nnuity payme nts. Upo n the purc hase of the annuity contract, the Secretary of Health and




                                                      2
Human Services and the United States of America are released fro m any and all ob ligatio ns with

respect to future annui ty payments.


        12. A s soon as practicable after the entry o f judgment on entitlement in this case, and

after petitioner has fil ed bo th a proper and timely election to receive compensatio n pursuant to

42 U.S.C. § 300aa-2 l(a)( l ), and an application, the parties wi ll sub mit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceed ing

upon thi s petition.

        13. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or serv ices for w hich the Program is not primarily li able

under 42 U.S.C. § 300aa- l 5(g), to the ex tent that payment has been made or can reasonably be

expected to be made under any State compensatio n programs, insurance po lic ies, Federal or

State health benefits programs (other than T itle X IX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)). or by ent ities that provide hea lth services o n a pre-paid basis.

        14. Payments made purs uant to paragraph 8 and any amo unts awarded pur uant to

paragraph 12 of this Stipulation wi ll be made in accordance with 42 U.S.C. § 300aa-J 5(i).

s ubject to the avai labi lity of sufficient statutory funds.

         15. The parties and the ir atto rneys rurther agree and stipulate that, except fo r any award

fo r attorneys· fees and litigatio n costs, and past unreimbursable expe nses, the mo ney provided

pursuant to thi s Stipulatio n either immediately, o r as part of the annuity co ntrac t, will be used

solely for the benefit o f L.A. as contemplated by a strict construc tio n of 42 U.S.C.

§300aa-l 5(a) and (cl). and subject to the conditio ns of 42 U.S.C. § 300aa- l 5(g) and (h).

         16. In return fo r the payments described in paragraphs 8 and 12. petitioner, in her

indi vidual capacity and as legal representati ve of L.A ., o n be half of herself, L.A ., and her heirs,




                                                      3
executors, administrators, successors or assigns. do forever inevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all acti ons or causes or action (including agreements, judgments, clai ms, damages,

loss of services. expenses and all demands of whatever kind or nature) that have been brought,

could have been brought. or could be timel y brought in the Cou11 of Federal Claims, under the

 ational Vacc ine Injury Compensation Program, 42 U.S.C. § 300 aa- 10 et seq .. on account of", or

in any way growing out of, any and all known or unknown. suspected or unsuspected personal

injuries to or death of L.A. resulting from. or al leged to have resulted from. the vaccinations

administered on Jul y 23 , 2012, as al leged by petitioner in a petition for vaccine compensation

fil ed on or about May 26. 2015, in the United States Cou11 of Federa l Claims as petition No . 15-

534 V.

         17. Ir L.A. should die prior to entry o!"judgment, this agreement shall be voidable upon

proper notice to the Court on behalf of either or both of the pa11ies.

         18. If the special master fail s to issue a dec ision in complete conformity with the te1ms

of thi Stipulation or if the Cou11 of Federal Claims fail s to enter judgment in conformity with a

decision that is in complete confo nnity with the terms of this Stipul ation. then the parties·

settlem ent and this Stipulation shall be voidable at the so le disc retion or either pany.

         19. This Stipulation expresses a full and complete negotiated settlement o f liabi lity and

damages claimed under the       ational Childhood Vacc ine Injury Act of 1986, as amended, except

as othe1wise noted in paragraph 12 above. There is absolutely no agreement on the pa11 of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties funher agree and understand that the award described in this

Stipulation may reflect a compromise or the panics· respective positions as to liabi lity and/or




                                                   4
amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       20. Peti tioner hereby authorizes respondent to disclose documents fil ed by petitioner in

thi s case consistent with the Privacy Act and the routine uses described in the National Vacci ne

Injury Compensation Program System or Records, No. 09- 15-0056.

       2 1. Thi s Stipulation shall not be construed as an admission by the United States or the

Secretary or Hea lth and Human Services that the hepatitis A and pneumococcal conjugate

vacci nes caused L.A. to suffer febrile convu lsions and developmental delays or any other injury

or condition.

       22. All rights and obligations or petitioner hereunder shall apply equall y to petitioner's

heirs. executors, admini strators, successors, and/or assigns as legal representatives of L.A.

                                     E1 D OF ST!PULATIO




                                                  5
Respectfully submitted,

PETITIONER:


~
131ll'f'l~
ATTORNEY      or RCCORD FOR                    AUTI IORIZED REPRESENTATIVE
PETlTI ONr·:R:                                 OF Tl IE /\Tl'ORN l ~Y GENER/\ I,:



_Efe___ _
PAUL BRAZii.
ML:LLFR RRAZll.,   LLP
                                               ~EV~
                                               Deputy Oirc